DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 12/10/2021 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 12/10/2021 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 12/10/2021 in view of amendments have been fully considered and are partially persuasive. Thus, the objections to Claims other than what are set forth below in the current Office Action have been withdrawn.

With regard to the 112(b) rejections to Claims, Applicant’s arguments filed 12/10/2021 in view of amendments have been fully considered and are persuasive. Thus, the 112(b) rejections to Claims have been withdrawn.

With regard to the 101 rejections to Claims, Applicant’s arguments filed 12/10/2021 in view of amendments have been fully considered and are persuasive. Thus, the 101 rejections to Claims have been withdrawn.


With regard to the 103 rejections, Applicant’s arguments filed 12/10/2021 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

On page 11 of Remarks, Applicant argued: 
As such, Hamaguchi merely teaches that each transmitter adopts an extended sequence to map the data to M continuous subcarriers for transmission. The M subcarriers for the transmission are consecutive. However, the subcarriers of the first transmission band in the amended claim 1 are non-consecutive. Hamaguchi uses the extended sequence to achieve the purpose of code division multiplexing multiple channels of data, there is no information about how to suppress the out-of-band leakage and reduce the interference between transmission frequency bands disclosed in Hamaguchi at all. 
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that the features upon which Applicant relies (i.e., the subcarriers of the first transmission band are non-consecutive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 only requires “the spaced sub-carriers of the first transmission frequency band”. However, Hamaguchi discloses, the spaced sub-carriers of the first transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, 4 subcarriers of the first frequency band (see, annotated FIG. 2); note that subcarriers are spaced (in frequency) from each other by a subcarrier spacing]. 
Thus, Applicant’s argument in the above is moot.

On page 12 of Remarks, Applicant argued: 
So it can be seen from the above quotes that the phase difference within one code is  constant value, for example, in code A, the phase difference is 2(or 2pi). On the contrary, the amended claim 1 clearly defines that there is another extended element with a phase difference of relative to each extended element in the extended sequence, which means the phase differences between different elements in the extended sequences are not constant. 
In response to Applicant’s argument, Examiner respectfully disagrees.
Unlike Applicant’s argument, the phase difference within one code (see, code C) of Hamaguchi can be “non-constant” which changes with either 0 or pi [see, code C of FIG. 2]. Thus, Hamaguchi clearly teaches, there is another extended element with a phase difference of             
                π
            
         relative to each extended element in the extended sequence [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, there is another chip/element with a phase difference of            
                 
                π
            
         relative to its adjacent chip in the code C (i.e., extended sequence) (see, annotated FIG. 2)].
Thus, Applicant’s argument in the above is moot.

Claim Objections
Claims 1, 3-9, 14 and 16-24 are objected to because of the following informality:  
Claim 1 recites, “A method for sending ..., comprising: determining ...; multiplying ....; and sending ...“. It is unclear with respect to the above-mentioned recitation as to where the method is implemented. It is suggested to revise “a method” by inserting a preamble to clarify where the method is implemented. Claim 9 is objected to at least based on a similar rational applied to claim 1.
Claim 14 recites, “An apparatus ..., comprising: a processor; and a memory, …., to implement the data receiving method of claim 9. It is suggested to revise it to incorporate particular steps recited in claim 1 for clarity. Claim 16 is objected at least based on a similar rational applied to claim 14.
Claims 3-8 and 16-24 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3-4, 6-8, 13, 16 and 19-24 rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al (US Publication No. 2009/0135925) in view of WO’175 (WO 2017186175) and further in view of Islam et al (US Publication No. 2018/0048435).

Regarding claim 1, Hamaguchi teaches, a method for sending orthogonal frequency multiplexing (OFDM) signals using an extended sequence [FIG. 3; ¶0049-0051, 0167-0169 and 0175, a method performed by a transmitter for creating OFDM symbols using code C (i.e., extended sequence) in an OFDM system], comprising:
determining that a relationship between a sub-carrier spacing CA of a first transmission
frequency band and a sub-carrier CB of a second transmission frequency band adjacent to the
first transmission frequency band satisfies a formula regarding CB and CA [FIG. 3; ¶0168, note that codes are created by repeating four chip codes A to D by the number of subcarriers, thus a subcarrier spacing of the subcarriers in the first frequency band (see, annotated FIG. 2 as shown above) is equal to a subcarrier spacing of the subcarriers in the second frequency band (see, annotated FIG. 2 as shown above); and further note that in order for a transmitter to use the codes of FIG. 2, such arrangements (i.e., a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency band) of the sub-carriers in the frequency domain as shown in FIG. 2 are required to be determined beforehand];
in a case where the first transmission frequency band sends data by adopting an extended sequence modulation data sending rule [FIGS. 2 and 3; ¶0168-0169, when code C used for subcarriers for channel estimation is present in a first frequency band (see, annotated FIG. 2 as shown below) and multiplexed by a data signal that was error-correction encoded (see, ¶0177) (i.e., adopting an extended sequence modulation data sending rule; note that the data signal is extended by the code C (i.e., extended sequence) multiplied with corresponding subcarriers and sent through the first transmission frequency band)], multiplexing data to be transmitted on spaced subcarriers of the first transmission frequency band respectively, by each extended element in the extended sequence with a length of 2K [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, multiplexing the data signal (to be transmitted) on subcarriers of the first frequency band (see, annotated FIG. 2) by each chip/element in the code C (i.e., extended sequence) with a length of 4 (i.e., 2K; note that “4” is a number when K=2)] to obtain extended data [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, to provide multiplexed data signal], wherein there is another extended element with a phase difference of                         
                            π
                        
                     relative to each extended element in the extended sequence [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, there is another chip/element with a phase difference of                        
                             
                            π
                        
                     relative to its adjacent chip in the code C (i.e., extended sequence) (see, annotated FIG. 2)]; and
sending the extended data with the number of on 2K spaced sub-carriers of the spaced sub-carriers of the first transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, transmitting the multiplexed data/extended data with a certain number of 4 (i.e., 2K when K=2) subcarriers of the first frequency band (see, annotated FIG. 2); note that subcarriers are spaced (in frequency) from each other by a subcarrier spacing]; wherein K is a positive integer [¶0168-0169, 0175 and 0177, the multiplexed data/extended data with a certain number of 4 (i.e., 2K when K=2) of subcarriers].



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

<FIG. 2 of Hamaguchi (annotated)>

Although Hamaguchi teaches, “multiplexing data to be transmitted on spaced subcarriers of the first transmission frequency band respectively, by each extended element in an extended sequence with a length of 2K ... to obtain extended data” and “sending the extended data ... on 2K spaced sub-carriers of the first transmission frequency band” as set forth above, Hamaguchi does not explicitly teach (see, emphasis), multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2K ... and sending the extended data with the length of 2K.
However, WO’175 teaches, multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2K ... and sending the extended data with the length of 2K [FIG. 23; page 29, multiplying data symbol Sk by each element in an L-long spreading sequence to obtain a symbol sequence (i.e., extended data) with the same length as the used L-length spreading/extended sequence, and convert the extended symbols into corresponding carrier modulation signals (S1306) and transmits the final carrier modulation signals (S1308); note that since the symbol sequence/extended data has a same length as the L-length spreading sequence, the symbol sequence/extended data has a number/length of L; L is “4” or “8” sequences which are even numbers, 2K (K is a positive integer))].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi by including “multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2K ... and sending the extended data with the length of 2K“ as taught by WO’175, because it would provide the system with the enhanced capability of reducing interferences between multiple users and thus improving the overall system performance [page 1 (2nd paragraph) of WO’175].
Although Hamaguchi in view of WO’175 teaches, “determining that a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency band adjacent to the first transmission frequency band satisfies a formula regarding CB and CA” as set forth above, Hamaguchi in view of WO’175 does not explicitly teach (see, emphasis), a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency ... satisfies the following formula: CB = m·CA, wherein m is an integer “greater” than 1.
However, Islam teaches, a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency ... satisfies the following formula: CB = m·CA [FIG. 6C; ¶0125-0131, a relationship between a sub-carrier spacing of 15 kHz (i.e., CA) of a sub-band 552 and a sub-carrier spacing of 30 kHz (=2·15 kHz) (i.e., CB) of a sub-band 550], wherein m is an integer “greater” than 1 [FIG. 1; ¶00128, “2” is interpreted as the claimed “m”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi in view of WO’175 by including the above-mentioned features as taught by Islam, because it would provide the system with the enhanced flexibility of achieving a more efficient bandwidth utilization [¶0005-0006 of Islam].

Regarding claim 3, Hamaguchi teaches, wherein every two consecutive extended elements in the extended sequence form a group [FIG. 2; ¶0168-0169, 0175 and 0177, every two consecutive elements in the code C/extended sequence form a group (see, annotated FIG. 2 as shown above)], and two extended elements within one group have a phase difference of                         
                            π
                        
                     [FIG. 2; ¶0168-0169, 0175 and 0177, the two consecutive elements within the group has a phase difference of                         
                            π
                        
                    ].

Regarding claim 4, Hamaguchi teaches, 
in a case where K is equal to 2, the extended sequence comprises [P, -P, -P, P];
wherein P is a complex number [FIG. 3; ¶0168-0169, 0175 and 0177, when the length of the code C/extended sequence is 4 (i.e., K is equal to 2 since 2K is 4), the code C/extended sequence comprises 1, -1, 1, -1 which are complex numbers].  


Regarding claim 6, although Hamaguchi teaches, “the spaced sub-carriers and sub-carriers of the second transmission frequency band” as set forth above in claim 2, Hamaguchi in view of WO’175 does not explicitly teach (see, emphasis), a difference between a frequency of one of the spaced sub-carriers of the first transmission frequency band and a frequency of a sub-carrier of the second transmission frequency band is not equal to an integer multiple of CB.  
	However, Islam teaches, a difference between a frequency of one of sub-carriers (of a first transmission frequency band) and a frequency of a sub-carrier of the second transmission frequency band is not equal to an integer multiple of CB [¶0128-0129 and 0131, spacing/difference between frequencies of adjacent sub-bands is a non-integer (i.e., not equal to) multiple of the larger of the two subcarrier spacings (i.e., CB, sub-carrier spacing of the second transmission frequency band) used in the adjacent sub-bands].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi in view of WO’175 by including the above-mentioned features, as taught by Islam, because it would provide the system with the enhanced flexibility of achieving a more efficient bandwidth utilization [¶0005-0006 of Islam].

Regarding claim 7, although Hamaguchi teaches, 
sending data to be transmitted on the sub-carrier of the first transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177-0179, transmitting signals obtained by multiplexing the subcarriers of the first frequency band (see, annotated FIG. 2 as shown above) and the data signals; note that the data signals are transmitted through the subcarriers of the first frequency band], Hamaguchi in view of WO’175 does not explicitly teach (see, emphasis), a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band equal to an integer multiple of CB.
However, Islam teaches, a difference between a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band equal to an integer multiple of CB [FIG. 6C; ¶0126-0127, spacing/difference between frequencies of adjacent sub-bands is an integer (i.e., equal to) multiple of the smallest spacing of the sub-bands (i.e., CB, sub-carrier spacing of the second transmission frequency band) used in the adjacent sub-bands].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi in view of WO’175 by including “a difference between a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band equal to an integer multiple of CB“ as taught by Islam, because it would provide the system with the enhanced flexibility of achieving a more efficient bandwidth utilization [¶0005-0006 of Islam].

Regarding claim 8, Hamaguchi teaches, wherein, in a case where the second transmission frequency band sends data by adopting the extended sequence modulation data sending rule [FIGS. 2 and 3; ¶0168-0169, when the code C used for subcarriers for channel estimation is present in a second frequency band (see, annotated FIG. 2 as shown above) and multiplexed by a data signal that was error-correction encoded (see, ¶0177) (i.e., adopting an extended sequence modulation data sending rule; note that the data signal is extended by the code C (i.e., extended sequence) multiplied with corresponding subcarriers and sent through the second transmission frequency band)], a process of sending the data by the second transmission frequency band [FIGS. 2 and 3; ¶0168-0169, a method performed by the transmitter] comprises:
multiplexing data to be transmitted on spaced subcarriers of the second transmission frequency band respectively, by each extended element in an extended sequence with a length of 2L [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, multiplexing the data signal (to be transmitted) on subcarriers of the second frequency band (see, annotated FIG. 3) by each chip/element in the code C (i.e., extended sequence) with a length of 4 (i.e., 2L; note that “4” is a number when L=2) to obtain extended data [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, to provide multiplexed data signal], wherein there is another extended element with a phase difference of                         
                            π
                        
                     relative to each extended element in the extended sequence with the length of 2L [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, there is another chip/element with a phase difference of                        
                             
                            π
                        
                     relative to its adjacent chip in the code C (i.e., extended sequence) (see, annotated FIG. 2)]; and
sending the extended data on 2L consecutive sub-carriers of the second transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, transmitting the multiplexed data/extended data with a certain number of 4 (i.e., 2L when L=2) subcarriers of the second frequency band (see, annotated FIG. 2); subcarriers adjacent to each other without having other subcarrier inbetween]; wherein L is a positive integer [¶0168-0169, 0175 and 0177, the multiplexed data/extended data with a certain number of 4 (i.e., 2L when L=2) of subcarriers].
Hamaguchi does not explicitly teach (see, emphasis), multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L.
However, WO’175 teaches, multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L [FIG. 23; page 29, multiplying data symbol Sk by each element in an L-long spreading sequence to obtain a symbol sequence (i.e., extended data) with the same length as the used L-length spreading/extended sequence, and convert the extended symbols into corresponding carrier modulation signals (S1306) and transmits the final carrier modulation signals (S1308); note that since the symbol sequence/extended data has a same length as the L-length spreading sequence, the symbol sequence/extended data has a number/length of L; L is “4” or “8” sequences which are even numbers, 2L (L is a positive integer))].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi by including “multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L“as taught by WO’175, because it would provide the system with the enhanced capability of reducing interferences between multiple users and thus improving the overall system performance [page 1 (2nd paragraph) of WO’175].

Regarding claim 13, Hamaguchi teaches, a data sending apparatus [FIGS. 3 and 21; ¶0168-0169, 0175, 0177 and 0320, transmitter], comprising: a processor [FIG. 3; ¶0320, computer system] and a memory [FIG. 3; ¶0321, computer-readable recording medium/memory], wherein the processor is configured to execute a data sending program stored in the memory [FIG. 3; ¶0320-0321, the computer system executes programs stored in the computer-readable medium]. Thus, claim 13 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 16, Hamaguchi teaches, a computer readable storage medium [FIG. 3; ¶0321, computer-readable recording medium/memory], wherein: the computer readable storage medium is configured to store a data sending program, which is executable by at least one processor [FIG. 3; ¶0320-0321, the computer-readable medium stores programs executable by the computer system].  Thus, claim 16 is rejected at least based on a similar rational applied to claim 1. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.  

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 6.

Regarding claim 21, Hamaguchi in view of WO’175 and Islam teaches, all the limitations of claim 3, and Hamaguchi further teaches, sending data to be transmitted on the sub-carrier of the first transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177-0179, transmitting signals obtained by multiplexing the subcarriers of the first frequency band (see, annotated FIG. 2 as shown above) and the data signals; note that the data signals are transmitted through the subcarriers of the first frequency band], and Islam further teaches, a difference between a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band equal to an integer multiple of CB [FIG. 6C; ¶0126-0127, spacing/difference between frequencies of adjacent sub-bands is an integer (i.e., equal to) multiple of the smallest spacing of the sub-bands (i.e., CB, sub-carrier spacing of the second transmission frequency band) used in the adjacent sub-bands].

Regarding claim 22, Hamaguchi in view of WO’175 and Islam teaches, all the limitations of claim 4, and Hamaguchi further teaches, sending data to be transmitted on the sub-carrier of the first transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177-0179, transmitting signals obtained by multiplexing the subcarriers of the first frequency band (see, annotated FIG. 2 as shown above) and the data signals; note that the data signals are transmitted through the subcarriers of the first frequency band], and Islam further teaches, a difference between a frequency difference between the sub-carrier of the first transmission frequency band and a sub-carrier of the second transmission frequency band equal to an integer multiple of CB [FIG. 6C; ¶0126-0127, spacing/difference between frequencies of adjacent sub-bands is an integer (i.e., equal to) multiple of the smallest spacing of the sub-bands (i.e., CB, sub-carrier spacing of the second transmission frequency band) used in the adjacent sub-bands].

Regarding claim 23, although Hamaguchi in view of WO’175 and Islam teaches, all the limitations of claim 3, and Hamaguchi further teaches, wherein, in a case where the second transmission frequency band sends data by adopting the extended sequence modulation data sending rule [FIGS. 2 and 3; ¶0168-0169, when the code C used for subcarriers for channel estimation is present in a second frequency band (see, annotated FIG. 2 as shown above) and multiplexed by a data signal that was error-correction encoded (see, ¶0177) (i.e., adopting an extended sequence modulation data sending rule; note that the data signal is extended by the code C (i.e., extended sequence) multiplied with corresponding subcarriers and sent through the second transmission frequency band)], a process of sending the data by the second transmission frequency band [FIGS. 2 and 3; ¶0168-0169, a method performed by the transmitter] comprises: multiplexing data to be transmitted on spaced subcarriers of the second transmission frequency band respectively, by each extended element in an extended sequence with a length of 2L [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, multiplexing the data signal (to be transmitted) on subcarriers of the second frequency band (see, annotated FIG. 3) by each chip/element in the code C (i.e., extended sequence) with a length of 4 (i.e., 2L; note that “4” is a number when L=2) to obtain extended data [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, to provide multiplexed data signal], wherein there is another extended element with a phase difference of                         
                            π
                        
                     relative to each extended element in the extended sequence with the length of 2L [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, there is another chip/element with a phase difference of                        
                             
                            π
                        
                     relative to its adjacent chip in the code C (i.e., extended sequence) (see, annotated FIG. 2)]; and sending the extended data on 2L consecutive sub-carriers of the second transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, transmitting the multiplexed data/extended data with a certain number of 4 (i.e., 2L when L=2) subcarriers of the second frequency band (see, annotated FIG. 2); subcarriers adjacent to each other without having other subcarrier inbetween]; wherein L is a positive integer [¶0168-0169, 0175 and 0177, the multiplexed data/extended data with a certain number of 4 (i.e., 2L when L=2) of subcarriers], Hamaguchi does not explicitly teach (see, emphasis), multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L.
However, WO’175 teaches, multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L [FIG. 23; page 29, multiplying data symbol Sk by each element in an L-long spreading sequence to obtain a symbol sequence (i.e., extended data) with the same length as the used L-length spreading/extended sequence, and convert the extended symbols into corresponding carrier modulation signals (S1306) and transmits the final carrier modulation signals (S1308); note that since the symbol sequence/extended data has a same length as the L-length spreading sequence, the symbol sequence/extended data has a number/length of L; L is “4” or “8” sequences which are even numbers, 2L (L is a positive integer))].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi by including “multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L“as taught by WO’175, because it would provide the system with the enhanced capability of reducing interferences between multiple users and thus improving the overall system performance [page 1 (2nd paragraph) of WO’175].

Regarding claim 24, although Hamaguchi in view of WO’175 and Islam teaches, all the limitations of claim 4, and Hamaguchi further teaches, wherein, in a case where the second transmission frequency band sends data by adopting the extended sequence modulation data sending rule [FIGS. 2 and 3; ¶0168-0169, when the code C used for subcarriers for channel estimation is present in a second frequency band (see, annotated FIG. 2 as shown above) and multiplexed by a data signal that was error-correction encoded (see, ¶0177) (i.e., adopting an extended sequence modulation data sending rule; note that the data signal is extended by the code C (i.e., extended sequence) multiplied with corresponding subcarriers and sent through the second transmission frequency band)], a process of sending the data by the second transmission frequency band [FIGS. 2 and 3; ¶0168-0169, a method performed by the transmitter] comprises: multiplexing data to be transmitted on spaced subcarriers of the second transmission frequency band respectively, by each extended element in an extended sequence with a length of 2L [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, multiplexing the data signal (to be transmitted) on subcarriers of the second frequency band (see, annotated FIG. 3) by each chip/element in the code C (i.e., extended sequence) with a length of 4 (i.e., 2L; note that “4” is a number when L=2) to obtain extended data [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, to provide multiplexed data signal], wherein there is another extended element with a phase difference of                         
                            π
                        
                     relative to each extended element in the extended sequence with the length of 2L [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, there is another chip/element with a phase difference of                        
                             
                            π
                        
                     relative to its adjacent chip in the code C (i.e., extended sequence) (see, annotated FIG. 2)]; and sending the extended data on 2L consecutive sub-carriers of the second transmission frequency band [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, transmitting the multiplexed data/extended data with a certain number of 4 (i.e., 2L when L=2) subcarriers of the second frequency band (see, annotated FIG. 2); subcarriers adjacent to each other without having other subcarrier inbetween]; wherein L is a positive integer [¶0168-0169, 0175 and 0177, the multiplexed data/extended data with a certain number of 4 (i.e., 2L when L=2) of subcarriers], Hamaguchi does not explicitly teach (see, emphasis), multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L.
However, WO’175 teaches, multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L [FIG. 23; page 29, multiplying data symbol Sk by each element in an L-long spreading sequence to obtain a symbol sequence (i.e., extended data) with the same length as the used L-length spreading/extended sequence, and convert the extended symbols into corresponding carrier modulation signals (S1306) and transmits the final carrier modulation signals (S1308); note that since the symbol sequence/extended data has a same length as the L-length spreading sequence, the symbol sequence/extended data has a number/length of L; L is “4” or “8” sequences which are even numbers, 2L (L is a positive integer))].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi by including “multiplying data ... by each extended element in an extended sequence ... to obtain extended data with a number of 2L ... and sending the extended data with the length of 2L“as taught by WO’175, because it would provide the system with the enhanced capability of reducing interferences between multiple users and thus improving the overall system performance [page 1 (2nd paragraph) of WO’175].

Claims 5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al (US Publication No. 2009/0135925) in view of WO’175 (WO 2017186175) and further in view of Islam et al (US Publication No. US Publication No. 2018/0048435) and further in view of Yang et al (US Publication No. 2020/0213951).

Regarding claim 5, although Hamaguchi teaches, all the limitations of claim 1 and particularly, “the 2K spaced sub-carriers” as set forth above, and Islam further teaches, subcarriers with an equal spacing [FIG. 6C; ¶0027 and 0126, subcarriers in a frequency band 550 with an equal spacing of 30kHz], Hamaguchi in view of WO’175 and Islam does not explicitly teach (see, emphasis), sub-carriers spaced between adjacent spaced sub-carriers have a number of m-1.
However, Yang teaches, sub-carriers spaced between adjacent spaced sub-carriers have a number of m-1 [¶0060-0063, a subcarrier spacing is a second spacing (15kHz), and the quantity of the subcarriers that are spaced by the second spacing is 1, 3, 6 or 12 (i.e., m-1 where m is a positive integer greater than 1)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi in view of WO’175 and Islam by including the above-mentioned features as taught by Yang, because it would provide the system with the enhanced flexibility in selecting the subcarrier spacing between the first spacing and the second spacing [¶0055-0063 of Yang].

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 5.  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5.  

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al (US Publication No. 2009/0135925) in view of WO’175 (WO 2017186175) and further in view of Li et al (US Publication No. 2009/003484) and further in view of Islam et al (US Publication No. US Publication No. 2018/0048435).

Regarding claim 9, Hamaguchi teaches, a method for receiving of orthogonal frequency multiplexing (OFDM) signals using an extended sequence [FIG. 5; ¶0188, a method performed by a receiver], comprising: 
in response to determining that a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency band adjacent to the first transmission frequency band satisfies a formula regarding CB and CA [FIG. 3; ¶0168, note that codes are created by repeating four chip codes A to D by the number of subcarriers, thus a subcarrier spacing of the subcarriers in the first frequency band (see, annotated FIG. 2 as shown above) is equal to a subcarrier spacing of the subcarriers in the second frequency band (see, annotated FIG. 2 as shown above); and further note that in order for a receiver to use the codes of FIG. 2, such arrangements (i.e., a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency band) of the sub-carriers in the frequency domain as shown in FIG. 2 are required to be determined beforehand], receiving data sent by the first transmission frequency band [FIGS. 3 and 5; ¶0188-0189, receiving data signal through antenna unit 150; note that the received data signal is the one extended by the transmitter of FIG. 3 and transmitted by the first frequency band (see, annotated FIG. 2 as shown above)]; 
extracting, from the received data, extended data on 2K spaced sub-carriers of the first transmission frequency band [FIGS. 3 and 5; ¶0188-0189, frequency-converting/A-D converting into a digital signal (i.e., extracting; note that the frequency conversion or the A-D conversion on the received modulated signal (i.e., from the received data) is considered as extracting a baseband signal from the received modulated signal) a digital signal; further note that the received signal is the one extended by the code 3 corresponding to 4 subcarriers (i.e., 2K when K=2) in the first frequency band (i.e., on 2K spaced sub-carriers of the first transmission frequency band) and transmitted by the transmitter of FIG. 3; further note that subcarriers are spaced (in frequency) from each other by a subcarrier spacing];
manipulating the extracted and extended data respectively by corresponding extended elements in an extended sequence with a length of 2K [FIGS. 3 and 5; ¶0188-0190, (the subcarrier for channel estimation extractor 157) separates the received signal (output of FFT unit 156) (i.e., extracted and extended data) into the subcarrier for channel estimation appended at the head of the frame and the data signal received signal and (the code multiplication unit) multiplies the subcarrier for channel estimation with a complex conjugate of the code C (i.e., extended sequence with a length of 4 (i.e., 2K when K=2)]; 
wherein there is another extended element with a phase difference of                         
                            π
                        
                     relative to each extended element in the extended sequence [FIGS. 2 and 3; ¶0168-0169, 0175 and 0177, there is another chip/element with a phase difference of                        
                             
                            π
                        
                     relative to its adjacent chip in the code C (i.e., extended sequence) (see, annotated FIG. 2)].
Although Hamaguchi teaches, “extracting extended data on 2K spaced sub-carriers of the first transmission frequency band” as set forth above, Hamaguchi does not explicitly teach (see, emphasis), extended data with a length of 2K.
 However, WO’175 teaches, [FIG. 23; page 29, multiplying data symbol Sk by each element in an L-long spreading sequence to obtain a symbol sequence (i.e., extended data) with the same length as the used L-length spreading/extended sequence, and convert the extended symbols into corresponding carrier modulation signals (S1306) and transmits the final carrier modulation signals (S1308); note that since the symbol sequence/extended data has a same length as the L-length spreading sequence, the symbol sequence/extended data has a number/length of L; L is “4” or “8” sequences which are even numbers, 2K (K is a positive integer))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extended data taught by Hamaguchi to be the extended data with “a length of 2K” as taught by WO’175, because it would provide the system with the enhanced capability of reducing interferences between multiple users and thus improving the overall system performance [page 1 (2nd paragraph) of WO’175].
Further, although Hamaguchi in view of WO’175 teaches, “manipulating the extracted and extended data respectively by corresponding extended elements in an extended sequence with a length of 2K, Hamaguchi in view of WO’175 does not explicitly teach (see, emphasis), dividing data by corresponding elements.  
Regarding the claim limitation “dividing data by corresponding elements”, WO’175 further teaches, multiplying data ... by each extended element in an extended sequence (at transmitter) [FIG. 23; page 29, multiplying data symbol Sk by each element in an L-long spreading sequence at transmitter]. However, WO’175 does not explicitly teach (see, emphasis), dividing data by corresponding elements (at receiver) which is an inverse operation (at a receiver) of the multiplying of the data (at a transmitter). 
Further, Li teaches, a receiver performs an inverse operation of an operation that a transmitter performs [¶0033, receiver unit 247 receives modulated signal transmitted by transmitter 235 and the receiver unit performs inverse operations of the transmitter unit 21]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “multiplying data ... by each extended element in an extended sequence (at transmitter)” taught by Hamaguchi in view of WO’175 to further include “dividing data by corresponding elements (at receiver)“ which is an inverse operation of the multiplying data at transmitter, as taught by Li to arrive at the claimed invention, because it would provide the system with the enhanced capability of extracting messesage or useful data from received the modulated signal [¶0033 of Li].
Although Hamaguchi in view of WO’175 and  Li teaches, “in response to determining that a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency band adjacent to the first transmission frequency band satisfies a formula regarding CB and CA” as set forth above, Hamaguchi in view of WO’175 does not explicitly teach (see, emphasis), a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency ... satisfies the following formula: CB = m·CA, wherein m is an integer “greater” than 1.
However, Islam teaches, a relationship between a sub-carrier spacing CA of a first transmission frequency band and a sub-carrier CB of a second transmission frequency ... satisfies the following formula: CB = m·CA [FIG. 6C; ¶0125-0131, a relationship between a sub-carrier spacing of 15 kHz (i.e., CA) of a sub-band 552 and a sub-carrier spacing of 30 kHz (=2·15 kHz) (i.e., CB) of a sub-band 550], wherein m is an integer “greater” than 1 [FIG. 1; ¶00128, “2” is interpreted as the claimed “m”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Hamaguchi in view of WO’175 and Li by including the above-mentioned features as taught by Islam, because it would provide the system with the enhanced flexibility of achieving a more efficient bandwidth utilization [¶0005-0006 of Islam].

Regarding claim 14, Hamaguchi teaches, a data receiving apparatus [FIGS. 5 and 21; ¶0168-0169, 0175, 0177 and 0320, receiver], comprising: a processor [FIG. 3; ¶0320, computer system] and a memory [FIG. 3; ¶0321, computer-readable recording medium/memory], wherein the processor is configured to execute a data sending program stored in the memory [FIG. 3; ¶0320-0321, the computer system executes programs stored in the computer-readable medium]. Thus, claim 14 is rejected at least based on a similar rational applied to claim 9. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        


/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469